Opinion filed February 11,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00189-CR
                                                    __________
 
                           DAMIAN
DESHAWN ARCHIE, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 12th District Court
 
                                                           Walker
County, Texas
 
                                                      Trial
Court Cause No. 24854
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Damian
Deshawn Archie entered an open plea of guilty to the first-degree felony
offense of possession of a controlled substance with intent to deliver.  He
additionally entered a plea of “true” to a previous felony conviction alleged
for enhancement purposes.  After accepting appellant’s pleas, the trial court sentenced him to confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of fifteen years.[1] 
We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.[2] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that
the appeal is without merit and should be dismissed.  Schulman, 252
S.W.3d at 409.  We note that counsel has the responsibility to advise appellant
that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals.  Tex. R. App. P. 48.4
(“In criminal cases, the attorney representing the defendant on appeal
shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s
right to file a pro se petition for discretionary review under Rule 68.”).  Likewise,
this court advises appellant that he may file a petition for discretionary
review pursuant to Tex. R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.  
 
                                                                                                PER
CURIAM
 
February 11,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]Based upon appellant’s prior felony conviction, a
sentence of fifteen years constituted the minimum term of confinement under the
applicable punishment range.  Tex. Penal
Code Ann. § 12.42(c)(1) (Vernon
Supp. 2010).


[2]By letter, this court granted appellant thirty-one days
in which to exercise his right to file a response to counsel’s brief, should he
be so inclined.  Appellant did not file a response.
.